     Case 1:17-cv-09276-PAE-BCM Document 425 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                         Plaintiffs,                17 Civ. 9276 (PAE) (BCM)
                        -v-
                                                                              ORDER
 INFINITY SPIRITS LCC, a limited liability company, DON
 GOOD TEQUILA COMPANY, LLC, a limited liability
 company, EUROPEAN INFINITY GROUP INC., a
 corporation, and BRIAN HOPKINS, an individual,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       A pretrial conference is presently scheduled for tomorrow, October 27, 2020 at 2:00 p.m.

This conference will be held telephonically. The parties should call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#)

key. Parties are directed to review the Court’s Emergency Individual Rules and Practices

in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s

procedures for telephonic conferences.

       All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time, and counsel are directed to appear promptly. All pretrial conferences

must be attended by the attorney who will serve as principal trial counsel.

       SO ORDERED.

                                                               PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: October 26, 2020
       New York, New York
